Citation Nr: 1048048	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include on 
a secondary basis to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1998 to May 2002.  
Thereafter, he served in the Army National Guard during June 
2003.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2010, on appeal from a May 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The Board remanded the claim for additional 
development, to specifically include gathering private medical 
records and affording the Veteran a VA examination.

In February 2010, the Veteran testified before the below-signed 
Veterans Law Judge during a hearing at the Portland, Oregon RO. A 
copy of the hearing transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As an initial matter, the Board notes that the Veteran submitted 
a July 2010 statement to VA indicating that no private records, 
other than those from the Vancouver Sleep Disorders Center 
(already associated with the claims file), were available.  
However, he informed a VA care provider in March 2010 that he 
received treatment from a private primary care physician.  
Specifically, the Veteran stated that he saw a Dr. Rick Jackson 
in Vancouver, Washington approximately three (3) to five (5) 
times a year.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Board also notes that the Veteran, through his authorized 
representative, has contended that he was entitled to service 
connection for sleep apnea on an aggravational basis, as well as 
on secondary and direct bases, to PTSD.  He was advised in a June 
2007 letter of the requirements of a claim for service 
connection, but he has not been advised in accordance with Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Specifically, 
additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected disability 
also is compensable under 38 C.F.R. § 3.310(a).  As this matter 
is being remanded, the RO/AMC must provide the Veteran with 
notice in accordance with Allen.

As directed in the April 2010 remand, the Veteran was afforded a 
VA examination in September 2010.  The examination report 
reflects that the examiner reviewed the claims file and answered 
the questions posed in the April 2010 remand.  Although the 
examiner determined that sleep apnea was "most likely secondary 
to significant weight gain since being discharged from service" 
and thus was not likely "caused by or aggravated by the service-
connected [PTSD]," the opinion does not discuss the Veteran's 
contention that his weight gain was caused by taking medications 
prescribed for PTSD.  Under Robinson v. Mansfield, 21 Vet. App. 
545 (2008), the Board has a duty to address all theories of 
entitlement explicitly raised by the claimant and, under Dalton 
v. Nicholson, 21 Vet. App. 23 (2007), the requested medical 
opinion must acknowledge/discuss the Veteran's contention as to 
the basis of an etiological relationship.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, records of any additional VA, or non-VA, 
treatment.  The RO/AMC must gather records 
of any more recent VA treatment (dated after 
March 2010).  The Veteran must be provided 
with the necessary authorizations for the 
release of any identified private treatment 
records not currently on file - to 
specifically include, but not limited to, 
treatment records from Dr. Rick Jackson in 
Vancouver, Washington.  The RO/AMC must then 
obtain these records and associate them with 
the claims folder.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must so inform him and 
provide him an opportunity to submit copies 
of the outstanding medical records.

2.  Concurrent with the above-directed 
development, the RO/AMC must notify the 
Veteran, in accordance with Allen (cited 
above) of the information and evidence 
required to establish entitlement to service 
connection on the basis of aggravation, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  
He must be notified that any additional 
disability resulting from the aggravation of 
a nonservice-connected condition by a 
service-connected condition is compensable 
under 38 C.F.R. § 3.310(b). 

3.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the Veteran's 
claims file to the 2010 examiner (if 
unavailable, the file must be provided to 
another physician of suitable background 
and experience) to review the claims file 
and provide an opinion as to whether the 
Veteran's sleep apnea is attributable to 
weight gain that was caused by the use of 
medication for PTSD.  The following 
considerations will govern the review (to 
include, if necessary, a re-examination of 
the Veteran):

a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b.  The reviewer's attention is drawn 
to the Veteran's contention in the 
February 2010 hearing testimony 
(transcript, pages 9, 10) that he 
began to gain weight "immediately" 
after taking prescription medications 
for PTSD and, as a result, developed 
sleep apnea.  The examiner must 
address this contention in her 
opinion. 

c.  After reviewing the claims file 
and, if deemed necessary, re-examining 
the Veteran, the reviewer must address 
current sleep apnea symptoms and 
explain the relationship, if any, to 
the Veteran's service, to include the 
service-connected PTSD and medications 
prescribed therefore.  

d.  A rationale, referring to the 
pertinent evidence of record, must be 
provided for any findings rendered.  
All clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she must 
explain why and so state. 

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If any report does 
not include adequate responses to the 
specific opinions requested, it must be 
returned to the providing physician for 
corrective action.

5.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his authorized 
representative must be issued a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


